Reed, J.
The following facts are admitted by the agreed statement of facts:'
(1) That the judgment for $224.75, rendered in favor of Watson in the case of Van Horn v. Watson, was for costs, and $132.85 of that amount was costs Watson had advanced in the ease; (2) that, at the time this judgment was rendered, Van Horn was insolvent, and has continued so from, that time to the present; and (3) that Tewksbury was attorney for Van Horn in the case of Van Horn v. Watson, and filed his claim for an attorney’s lien on the judgment obtained by Van Horn against Watson for his services in that cause.
In Tiffany v. Stewart, 60 Iowa, 207, it was held, on a similar state of facts, that the party who owned the judgment for costs had the right to have it set off against the judgment in favor of the other party against himself, and that this right was superior to the lien of the attorney for his services in obtaining the judgment. Eollowing that case, the judgment of the circuit court is
Affirmed.